Exhibit 10.2

 

AGREEMENT TO PURCHASE ASSETS

 

 

AND ASSUME LIABILITIES

 

 

BY AND BETWEEN

 

 

ORANGE BANK OF FLORIDA

 

 

AND

 

 

OLD FLORIDA NATIONAL BANK

   

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

ARTICLE ONE: PURCHASE OF ASSETS, REAL ESTATE AND ASSUMPTION OF DEPOSIT
LIABILITIES

1

1.1

Purchased Assets

1

1.2

Assumption of Deposit Liabilities

2

 

 

 

ARTICLE TWO: CLOSING

2

2.1

The Closing

2

2.2

Purchase and Sale of Assets

2

2.3

Assumption of Liabilities

2

2.4

Payment for Assets and Assumption of Liabilities

3

2.5

Custodian Relationships

3

2.6

Names and Marks

3

2.7

Prorations

3

2.8

Transitional Matters

4

 

 

 

ARTICLE THREE: THE BANK’S REPRESENTATIONS AND WARRANTIES

4

3.1

Authority Relative to this Agreement

5

3.2

Organization and Good Standing

5

3.3

Governmental Notices

5

3.4

Litigation

5

3.5

Other Information

5

3.6

Advice of Changes

5

 

 

 

ARTICLE FOUR: SELLER’S REPRESENTATIONS AND WARRANTIES

5

4.1

Authority Relative to this Agreement

6

4.2

Organization and Good Standing

6

4.3

Governmental Notices

6

4.4

Litigation

6

4.5

Assets

6

4.6

Proceedings Relating to Properties

6

4.7

Taxes, Insurance and Utilities

7

4.8

Financial Statements

7

4.9

Compliance with Law

7

4.10

Employee Contracts

7

4.11

Other Information

7

4.12

Advice of Changes

8

4.13

Forms

8

4.14

Withholding Obligations

8

 

i

--------------------------------------------------------------------------------



 

 

Page

 

 

 

ARTICLE FIVE: COVENANTS OF THE BANK

8

5.1

Confidential

8

5.2

Required Approvals

8

5.3

Use of Seller’s Name

9

5.4

Reasonable Best Efforts to Satisfy Conditions

9

5.5

Further Assurances

9

5.6

Notices and Change of Name

9

 

 

 

ARTICLE SIX: COVENANTS OF SELLER

10

6.1

Access to Records and Information; Personnel; Customers

10

6.2

Conduct of Business; Certain Covenants

11

6.3

Required Approvals

11

6.4

Employee Matters

11

6.5

Negative Covenants

11

6.6

Confidentiality

12

6.7

Assistance in Obtaining Regulatory Approvals

12

6.8

Real Estate, Title, and Surveys

12

6.9

Transfer of Data

13

6.10

Reasonable Best Efforts to Satisfy Conditions

13

6.11

Restriction on New Branch

13

6.12

Further Assurances

13

6.13

Inspection of Premises and Deposit Liabilities

14

6.14

Nonsolicitation of Customers and Employees

14

6.15

Employee Training

14

6.16

Insurance

14

 

 

 

ARTICLE SEVEN: CONDITIONS PRECEDENT TOSELLER’S OBLIGATIONS

15

7.1

Regulatory Approvals

15

7.2

Compliance by the Bank

15

7.3

Renewal of Representations and Warranties

15

7.4

Delivery of Documents

15

7.5

Litigation

16

 

 

 

ARTICLE EIGHT: CONDITIONS PRECEDENTTO THE BANK’S OBLIGATIONS

16

8.1

Regulatory Approvals

16

8.2

Compliance by Seller

16

8.3

Renewal of Representations and Warranties

16

8.4

Documents

16

 

ii

--------------------------------------------------------------------------------





 

 

Page

 

 

 

8.5

Minimum Deposit Liabilities

18

8.6

Absence of Certain Changes or Events

18

8.7

Litigation

18

 

 

 

ARTICLE NINE: TERMINATION

18

9.1

Termination Provisions

18

9.2

Procedure Upon Termination

19

 

 

 

ARTICLE TEN: EXPENSES

19

10.1

Bank’s Expenses

19

10.2

Seller’s Expenses

19

10.3

Brokers’ Fees

20

 

 

 

ARTICLE ELEVEN: OTHER AGREEMENTS

20

11.1

Backup Withholding

20

11.2

IRA

20

11.3

Interest Reporting

20

11.4

Pre-Closing, Notices to Depositors

20

11.5

Post Closing Certification

21

11.6

Post Closing Access to Records

21

11.7

Indemnification

21

11.8

Survival of Representations, Warranties and Agreements

22

 

 

 

ARTICLE TWELVE: AMENDMENT, WAIVER AND NOTICE

22

12.1

Amendment

22

12.2

Waiver

22

12.3

Notices

22

 

 

 

ARTICLE THIRTEEN: GENERAL

23

13.1

Governing Law

23

13.2

Entire Agreement

23

13.3

Method of Consent or Waiver

23

13.4

Public Announcement

23

13.5

No Assignment

23

13.6

Counterparts

23

13.7

Reliance on Headings, Etc

23

13.8

Severability Clause

23

 

iii

--------------------------------------------------------------------------------



EXHIBIT A

Conveyed Real Estate Legal Description

 

 

EXHIBIT B

Assignment and Assumption of Accounts Agreement

 

 

EXHIBIT C

Assignment and Assumption of Contracts

 

 

EXHIBIT D

Assignment, Transfer, and Appointment of Successor Trustee for Individual
Retirement Accounts

 

 

EXHIBIT E

Bill of Sale

 

 

SCHEDULE

Assigned Contracts

 

 

SCHEDULE II

Personal Property

 

 

SCHEDULE III

Deposits

 

iv

--------------------------------------------------------------------------------



AGREEMENT TO PURCHASE ASSETS

AND ASSUME LIABILITIES

 

THIS AGREEMENT TO PURCHASE ASSETS AND ASSUME LIABILITIES (“Agreement”) is made
and entered into this 4th day of January, 2011, by and between ORANGE BANK OF
FLORIDA (the “Seller”), a Florida banking corporation with its main office
located at 519 North Magnolia Avenue, Orlando, Florida 32801 and OLD FLORIDA
NATIONAL BANK (the “Bank”), a national banking association organized under the
laws of the United States with its main office located at 60 Court Avenue,
Orlando, Florida 32801.

 

WITNESSETH

 

WHEREAS, Seller owns and operates a branch office located at 1777 West Main
Street, Inverness, Florida 34450 (the “Branch Office”).

 

WHEREAS, Seller desires to transfer and the Bank desires to acquire certain
Assets (as hereinafter defined).

 

WHEREAS, Seller desires to transfer and the Bank desires to assume the deposit
accounts maintained at or for the Branch Office and certain other liabilities
pertaining to the continuing operations thereof.

 

NOW, THEREFORE, in consideration of the premises and agreements herein
contained, and for other consideration the receipt and sufficiency of which are
hereby acknowledged, the Bank and Seller agree as follows:

 

ARTICLE ONE: PURCHASE OF ASSETS, REAL ESTATEAND ASSUMPTION OF DEPOSIT
LIABILITIES

 

1.1       Purchased Assets. For the consideration, in the manner and upon the
terms and conditions hereinafter set forth, Seller hereby agrees to sell,
convey, transfer and assign to the Bank and the Bank hereby agrees to accept and
assume from Seller, as of the close of business on the Closing Date (as
hereinafter defined), all of Seller’s interest in the real estate located at
1777 West Main Street, Inverness, Florida, more particularly described in
Exhibit A hereto, together with all improvements thereon (the “Real Estate”);
Seller’s interest under the maintenance and service agreements attributable to
the Branch Office, as listed in Schedule I to this Agreement, and provided the
same are assignable (the “Assigned Contracts”); all cash on hand at the Branch
Office as of the close of business on the Closing Date; the available paper
records and original documents specifically related to the Deposit Liabilities
(as defined in Section 1.2 below); copies of all correspondence with Branch
Office customers reasonably required for continued servicing of such customers
Deposit Liabilities (the “Customer Record”); and all furniture, equipment,
fixtures, and other tangible personal property (excluding signage located at the
Branch Office) which is described in Schedule II to this Agreement (the
“Personal

 

1

--------------------------------------------------------------------------------



Property”). All of the assets referred to in the preceding sentence are
hereinafter sometimes collectively referred to as the “Assets.” Except as set
forth herein, the Real Estate and the Personal Property is being sold to the
Bank on an “as is” basis. The Assets shall be transferred by Seller to the Bank
on the Closing Date free and clear of all mortgages, pledges, liens, charges and
encumbrances, except liens for current taxes not yet due and payable.

 

1.2       Assumption of Deposit Liabilities. Upon the terms and subject to the
conditions hereinafter set forth and except as otherwise provided herein, Seller
hereby agrees to transfer and assign, and the Bank hereby agrees to accept and
assume the obligations of Seller for all deposit accounts, of every kind and
description, maintained at or for the Branch Office at the close of business on
the Closing Date, together with unpaid accrued interest thereon through the
Closing Date (such deposits and such unpaid accrued interest hereinafter
collectively referred to as the “Deposit Liabilities”), including without
limitation, with respect to each Individual Retirement Account included among
the Deposit Liabilities, the custodial arrangements and responsibilities in
connection therewith. The Deposit Liabilities shall not include deposits which
cannot lawfully be transferred and also shall not include any deposits of the
City of Inverness. The term “accrued interest” shall mean interest on Deposit
Liabilities which is accrued but unposted through the Closing Date. A list of
all deposits at the Branch Office as of December 30, 2010 (which list shall
include the rate of interest being paid on each of the deposits, the interest
compound frequency, and whether the interest is paid on the collective balance
or available balance of the deposit) is included in Schedule III to this
Agreement.

 

ARTICLE TWO: CLOSING

 

2.1       The Closing. The purchase and sale of the Assets, and transfer and
assumption of the Deposit Liabilities and other liabilities by the Bank
hereunder shall be consummated and become effective, subject to the terms and
conditions of this Agreement, immediately following a Closing (the “Closing”) to
be held at the offices of the Bank in Orlando, Florida, or such other location
as the parties may agree, on such date (the “Closing Date”) which shall be such
date as the parties shall mutually agree upon, but not later than thirty (30)
days following the receipt of all approvals from all required regulatory
authorities. The transactions contemplated hereby shall become effective at the
close of business on the Closing Date.

 

2.2       Purchase and Sale of Assets. On the Closing Date and subject to the
terms and conditions set forth in this Agreement, Seller shall convey, assign,
and transfer to the Bank and the Bank shall purchase from Seller all of Seller’s
right, title, and interest in the Real Estate and the other Assets.

 

 

2.3

Assumption of Liabilities.

 

(a)       On the Closing Date, subject to the terms and conditions set forth in
this Agreement, the Bank shall assume liability for the payment and performance
of Seller’s obligations accruing on or after the Closing Date for the Deposit
Liabilities in accordance with the terms of such Deposit Liabilities in effect
on the Closing Date provided,

 

2

--------------------------------------------------------------------------------



however, nothing herein shall preclude the Bank from thereafter changing the
terms and conditions of such Deposit Liabilities to the extent that it can do so
in accordance with the terms of the agreements with customers associated with
the Deposit Liabilities and in accordance with the terms of this Agreement and
applicable law.

 

(b)       On the Closing Date, the Bank will assume the obligations of Seller
with respect to the Assigned Contracts and obligations of Seller to provide
services incidental to the Branch Office and the assumption of the Deposit
Liabilities accruing on or after the Closing Date in accordance with the terms
thereof.

 

2.4       Payment for Assets and Assumption of Liabilities. On the Closing Date,
Seller shall pay to the Bank by wire transfer in immediately available funds the
amount of the Deposit Liabilities (which, pursuant to Section 1.2, includes
unpaid accrued interest through the Closing Date) as estimated as of the close
of business on the third day immediately preceding the Closing Date (the
“Estimation Date”) plus the net amount of any prorated items required by Section
2.7 hereof owed by Seller to the Bank and less the sum of: (a) the amount of all
cash on hand as of the close of business on the Estimation Date; (b) the net
amount of any prorated items required by Section 2.7 hereof owed by the Bank to
Seller; and (c) $800,000.

 

2.5       Custodian Relationships. The Bank shall assume all of the custodian
relationships of Seller arising out of any Individual Retirement Account (“IRA”)
included in the Deposit Liabilities, and with respect to such accounts, the Bank
shall succeed to all such custodian relationships of the Seller as fully and to
the same extent as if the Bank had originally acquired, incurred, or entered
into such custodian relationships.

 

2.6       Names and Marks. Seller is not selling, assigning, conveying,
transferring or delivering, nor shall the Bank acquire, any rights or interest
in or to: (a) the name “Orange Bank of Florida” or any derivation thereof; or
(b) any logos, service marks or trademarks, advertising materials or slogans or
any similar items used by Seller in connection with its business.

 

2.7       Prorations. All taxes associated with the Real Estate, and the
Personal Property assessments, utility payments, payments due or amounts
received on Assigned Contracts and/or the Assets, and similar expenses related
to the Assets transferred hereunder shall be prorated between the parties on the
basis of a 30-day month and 360-day year as of the Closing Date. Taxes shall be
prorated on the basis which is customary in Inverness, Florida. The FDIC premium
associated with the Deposit Liabilities during the period during which the
Closing Date occurs also shall be prorated. Any items susceptible of being
prorated but which cannot be prorated by the Closing Date shall be prorated as
soon as the requisite information becomes available. Such adjustments after the
Closing Date shall take place at a mutually agreeable time and place within
twenty (20) business days of the Closing Date. The Seller shall pay all transfer
and recording taxes and fees that are payable or that arise as a result of the
sale of the Real Estate to the Bank.

 

3

--------------------------------------------------------------------------------



 

2.8

Transitional Matters.

 

(a)       During the ninety (90) day period following the Closing Date, the Bank
shall pay, in accordance with law and customary banking practices, all properly
drawn and presented checks, and automated clearinghouse debits and credits, ATM
deposits and withdrawals, drafts and withdrawal orders presented to the Bank by
mail, over the counter through the check clearing system of the banking
industry, by depositors of the Deposit Liabilities on checks, drafts or
withdrawal order forms provided by Seller, and in all other respects, to
discharge, in the usual course of the banking business, the duties and
obligations of Seller with respect to the balances due and owing to the
depositors whose deposits are assumed by the Bank.

 

(b)       If any of the depositors of the Deposit Liabilities, instead of
accepting the obligations of the Bank to pay the Deposit Liabilities, shall
demand payment from Seller for all or any part of any of the Deposit
Liabilities, Seller may make such payment. If any of such depositors draws a
check, has or makes an automated clearinghouse generated debit or credit with
respect to his or her account, makes an ATM deposit or withdrawal, draft or
withdrawal order against the Deposit Liabilities, including accrued interest,
assumed from Seller, which is presented or charged to Seller within ninety (90)
days after the Closing Date, Seller may pay the same and the Bank will reimburse
Seller for any such payment or charges provided there are sufficient funds in
the depositor’s account. The Bank and Seller shall settle within twenty-four
(24) hours any such deposits received by Seller and any checks, drafts or orders
of withdrawal presented by Seller to the Bank so long as presentment is made by
3:00 p.m. on the day of presentment of such item by the depositor whose account
is being assumed by the Bank. In order to reduce the continuing charges to
Seller through the check clearing system of the banking industry which will
result from check forms of Seller being used after the Closing Date by the
depositors whose accounts are assumed, the Bank agrees, at its sole cost and
expense, and without charge to such depositors, to notify such depositors, as
soon as practicable after the Closing Date, of the Bank’s assumption of the
Deposit Liabilities and to furnish each depositor with checks on the forms of
the Bank, and with instructions to utilize the Bank’s checks and to destroy
unused checks of Seller.

 

(c)       For a period of thirty (30) days after the Closing Date, Seller shall
(within thirty (30) hours of receipt thereof) deliver to the Bank checks
presented to Seller for payment which are drawn on accounts which are included
in the Deposit Liabilities. The Bank will reimburse Seller for its expenses
reasonably incurred in the performance hereof.

 

ARTICLE THREE: THE BANK’SREPRESENTATIONS AND WARRANTIES

 

The Bank represents and warrants to Seller as follows:

 

3.1       Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by the Bank has been duly authorized and approved
by all necessary corporate action on the part of the Bank, and this Agreement is
legally binding and enforceable against the

 

4

--------------------------------------------------------------------------------



Bank in accordance with its terms. This Agreement and the transactions
contemplated hereby do not and will not violate any of the provisions of, or
constitute a default under: (a) the Articles of Association or Bylaws of the
Bank; or (b) any other material agreement, commitment or instrument to which the
Bank is a party or by which any of its properties or assets are bound.

 

3.2       Organization and Good Standing. The Bank is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States and all of its deposits are insured by the FDIC to the
extent provided by law, and it has the corporate power to carry on its business
as it is now being conducted and to consummate the transactions contemplated by
this Agreement.

 

3.3       Governmental Notices. The Bank has received no notice from any
federal, state, or other governmental agency indicating that such agency would
oppose or not grant or issue its consent or approval, if required, with respect
to the transactions contemplated hereby.

 

3.4       Litigation. There is no action, suit, or proceeding pending against
the Bank or, to the knowledge of the Bank, threatened against or affecting the
Bank before any court or arbitrator or any governmental body, agency, or
official which could materially adversely affect the ability of the Bank to
perform its obligations under this Agreement or which in any manner questions
the validity of this Agreement.

 

3.5       Other Information. No representation or warranty by the Bank contained
in this Agreement, or disclosure by the Bank in any certificate or other
instrument or document furnished or to be furnished by or on behalf of the Bank
pursuant to this Agreement, and no information furnished or to be furnished by
the Bank for use in applications to various regulatory authorities contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact required to be stated herein or therein or which is
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were or are made, not misleading in any material
respect.

 

3.6       Advice of Changes. Between the date hereof and the Closing Date, the
Bank shall promptly advise Seller in writing of any fact which, if existing or
known as of the date hereof, would have been required to be set forth or
disclosed in or pursuant to this Agreement or of any fact which, if existing or
known as of the date hereof, would have made any of the representations
contained herein untrue in any material respect.

 

ARTICLE FOUR: SELLER’SREPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to the Bank as follows:

 

4.1       Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by Seller has been duly authorized and approved by
all necessary corporate action on the part of Seller, and this Agreement is
legally binding and enforceable against Seller in accordance with its terms.
This Agreement and the transactions contemplated hereby do not and will not
violate any of the provisions of, or constitute a default under: (a) the
Articles of

 

5

--------------------------------------------------------------------------------



Association or Bylaws of Seller; or (b) any other material agreement, commitment
or instrument to which Seller is a party or by which any of its properties or
assets are bound.

 

4.2       Organization and Good Standing. Seller is a Florida banking
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida and all of the Deposit Liabilities are insured by the
FDIC to the extent provided by law and it has corporate power to carry on its
business, including the business of the Branch Office, as it is now being
conducted and to consummate the transactions contemplated by this Agreement.

 

4.3       Governmental Notices. Seller has received no notice from any federal,
state, or other governmental agency indicating that such agency would oppose or
not grant or issue its consent or approval, if required, with respect to the
transactions contemplated hereby.

 

4.4       Litigation. There is no action, suit, or proceeding or investigation
of any nature pending, or to the knowledge of Seller, threatened against or
affecting Seller before any court or arbitrator or any governmental body,
agency, or official or otherwise that challenges the validity or legality of the
transactions contemplated by this Agreement or which would adversely affect the
Assets or the Branch Office or which could materially adversely affect the
ability of Seller to perform its obligations under this Agreement.

 

4.5       Assets. Seller has title to the Assets, free and clear of all
encumbrances, claims, charges, security interests or liens (except liens for
current taxes not yet due and payable), if any, which should not materially
detract from the value or interference with the use of the Assets.

 

4.6       Proceedings Relating to Properties. No proceedings to take all or any
part of the Real Estate by condemnation or right of eminent domain are pending
or to the best of Seller’s knowledge, threatened and Seller’s use of the Real
Estate is not, and no complaints have been received by Seller that Seller is, in
violation of applicable building, zoning, safety or similar laws, ordinances or
regulations. To the best of Seller’s knowledge, there are no special or general
assessments pending against or affecting the Real Estate and, to the best of its
knowledge, no public improvements have been recently made which would cause
special or general assessments to be assessed against the Real Estate. Seller
has operated and conducted its business at the Branch Office in compliance in
all material respects with all applicable Environmental Laws (as defined below).
To the best of Seller’s knowledge, there have been no releases or threats of
releases of hazardous or toxic substances, including without limitation a
“hazardous substance” as defined in 42 USC Section 9601(14), oil, gasoline and
any other petroleum-based substances, into the environment from the Branch
Office. There have been no hazardous or toxic wastes of or generated by Seller
which have been disposed of or come to rest at the Real Estate which has been
included in any published federal, state or local “superfund” list or any other
list of hazardous or toxic waste sites. To the best of Seller’s knowledge, there
are no underground storage tanks located on, no polychlorinated biphenyls
(“PCBs”) or PCB containing equipment used or stored on, or hazardous waste, as
defined by the Resource Conservation and Recovery Act or comparable state or
local laws, stored on the Real Estate. “Environmental Laws” means all federal,
state, local and foreign laws, rules and regulations

 

6

--------------------------------------------------------------------------------



relating to pollution or protection of the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), including without limitation laws, rules and regulations relating to
emissions, discharges, release or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling thereof.

 

4.7       Taxes, Insurance and Utilities. Seller has no unpaid taxes, and Seller
is not aware of any other unpaid taxes which may result in liens being placed on
the Assets or the Deposit Liabilities. Seller has not entered into any agreement
with any taxing authority that would delay the assessment of any taxes or result
in a waiver of any applicable statutes of limitation which, by doing so, may
result in liens being placed on any of the Assets or the Deposit Liabilities.
Seller shall maintain in full force and effect through the Closing Date its
present insurance coverage as it relates to the Assets. Seller shall pay all
utilities through the Closing Date.

 

4.8       Financial Statements. The financial information and all other
information supplied by Seller to the Bank prior to the execution hereof is true
and complete and fairly represents the information set forth therein relating to
the Assets and the business conducted by Seller at the Branch Office as of this
date (subject, with respect to statements covering a portion of a year, to
normal year-end adjustments and accruals).

 

4.9       Compliance with Law. The Deposit Liabilities were open, extended or
made, and have been maintained, in accordance with all applicable federal and
state laws, regulations, rules and orders, and the Branch Office has been
operated in compliance with Seller’s policies and procedures and all applicable
federal and state laws, regulations, rules and orders, except for such instances
of noncompliance which do not have, and are not reasonably likely to have, a
material adverse effect.

 

4.10     Employee Contracts. There are no oral or written employment contracts
between Seller and any of the Branch Employees (as that term is hereinafter
defined) not terminable on thirty (30) days’ notice or less after the Closing
Date. Seller is not a party to any contract or arrangement with any union
relating to the business conducted at the Branch Office and Seller is not aware
of any pending organizational efforts at the Branch Office. To the best of its
knowledge, there has been no indication to Seller that a union organizational
effort or labor disturbance is likely at the Branch Office prior to the Closing
Date.

 

4.11     Other Information. No representation or warranty by Seller contained in
this Agreement, or disclosure by Seller in any certificate or other instrument
or document furnished or to be furnished by or on behalf of Seller pursuant to
this Agreement, and no information furnished or to be furnished by Seller for
use in applications to various regulatory authorities contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact required to be stated herein or therein or which is necessary to
make the statements

 

7

--------------------------------------------------------------------------------



contained herein or therein, in light of the circumstances under which they were
or are made, not misleading in any material respect.

 

4.12     Advice of Changes. Between the date hereof and the Closing Date, Seller
shall promptly advise the Bank in writing of any fact which, if existing or
known as of the date hereof, would have been required to be set forth or
disclosed in or pursuant to this Agreement or of any fact which, if existing or
known as of the date hereof, would have made any of the representations
contained herein untrue in any material respect.

 

4.13     Forms. Within thirty (30) days from the date of this Agreement, Seller
will provide the Bank with copies of the forms of signature cards, deposit
account forms, Regulation E disclosures, Truth-in-Savings disclosures, deposit
account agreements, and IRA custodial agreements and beneficiary designations,
as well as the forms of any other instruments or agreements presently in use at
the Branch Office in connection with the Deposit Liabilities. For purposes of
this paragraph, all referenced documents shall be the forms used by Seller as of
the date of this Agreement for new customers.

 

4.14     Withholding Obligations. Schedule 4.14 sets forth each of the Deposit
Liabilities which are subject to Withholding Obligations (as defined in Section
11.1), and the frequency and manner of payment for each of the Withholding
Obligations relating to such Deposit Liabilities.

 

ARTICLE FIVE: COVENANTS OF THE BANK

 

The Bank hereby covenants and agrees with Seller as follows:

 

5.1       Confidential. The Bank will cause all internal, nonpublic financial
and business information obtained by it from Seller or otherwise to be treated
confidentially (exercising the same degree of care as it uses to preserve and
safeguard its own confidential information); provided, however, that
notwithstanding the foregoing, nothing contained herein shall prevent or
restrict the Bank from making such disclosure thereof as may be required by law
or as may be required in the performance of this Agreement. If the transactions
contemplated hereby shall not take place, all nonpublic financial statements,
documents and other materials of Seller and all copies thereof shall be returned
to Seller and shall not thereafter be used by the Bank.

 

5.2       Required Approvals. As soon as practicable after the execution of this
Agreement (but not later than 45 days after the date of this Agreement), the
Bank shall: (a) submit applications with the Office of the Comptroller of the
Currency (the “OCC”) for permission to acquire the Deposit Liabilities pursuant
to Section 5(d)(3) of the Federal Deposit Insurance Act and to establish a
branch office at the location at which the Branch Office is located; and (b)
prepare and submit for filing any and all other applications, filings, and
registrations with, and notifications to, all federal and state authorities
required on the part of the Bank for the transactions described in this
Agreement to be consummated. Thereafter, the Bank shall pursue all such
applications, filings, registrations, and notifications diligently and in good
faith, and shall file such supplements, amendments, and additional information
in connection

 

8

--------------------------------------------------------------------------------



therewith as may be reasonably necessary for the transactions contemplated
herein to be consummated. The Bank shall deliver to Seller, after the filing
thereof, copies of each and all of such applications, filings, registrations,
and notifications (except for any portions thereof deemed confidential by the
Bank), and any supplement, amendment, or item of additional information in
connection therewith (except for any portions thereof deemed confidential by the
Bank). The Bank shall also deliver promptly to Seller a copy of each material
notice, order, opinion, and other item of correspondence received by the Bank
from such federal and state authorities (except for any portions thereof deemed
confidential by the Bank) and shall advise Seller, at Seller’s request, of
developments and progress with respect to such matters.

 

5.3       Use of Seller’s Name. On and after the Closing Date, the Bank shall
not use the name of Seller in any manner in connection with the operation of the
Branch Office. No activity conducted by the Bank on or after the Closing Date
shall state or imply that Seller is in any way involved as a partner, joint
venturer or otherwise in the business of the Bank.

 

5.4       Reasonable Best Efforts to Satisfy Conditions. The Bank covenants with
and agrees that it: (a) will use its reasonable best efforts to satisfy the
conditions to which the obligations of Seller are subject pursuant to this
Agreement on or prior to the Closing Date; and (b) will fully cooperate to
facilitate the consummation of the transactions contemplated by this Agreement
including but not limited to the operational aspects of the transfer of the
Deposit Liabilities and the change of signage.

 

5.5       Further Assurances. On and after the Closing Date, the Bank shall give
such further assurances to Seller and, upon Seller’s request, shall execute,
acknowledge and deliver all such acknowledgments and other instruments and take
such further action as may be necessary and appropriate to effectively relieve
and discharge Seller from any obligations remaining under the Deposit
Liabilities.

 

5.6        Notices and Change of Name. No later than five (5) Business Days
after the Closing, the Bank will (a) notify all persons whose Transferred Loans,
Deposits or Safe Deposit Agreements are transferred under this Agreement of the
consummation of the transactions contemplated by this Agreement, and (b) provide
all appropriate notices to the Regulatory Authorities required as a result of
the consummation of such transactions. Seller shall cooperate with any
reasonable request of the Bank directed to accomplish the removal of Seller’s
signage by the Bank and the installation of the Bank’s signage by the Bank;
provided, however, that (i) the expense of all such removals and all such
installations shall be borne one-half by each of the Seller and the Bank; (ii)
such removals and installations shall be performed in such a manner that does
not unreasonably interfere with the normal business activities and operations of
the Branch Office, (iii) such installed signage shall comply with the applicable
zoning and permitting laws and (iv) such installed signage shall be covered in
such a way as to make the Bank signage unreadable at all times prior to the
Closing, but such cover shall display the name and/or logo of Seller (or of its
Affiliates) in a manner reasonably acceptable to Seller. The Bank agrees not to
use any forms or other documents bearing Seller’s or any of their respective
Affiliates’ name or logo after the Closing without the prior written consent of
Seller (other than to indicate Seller’s

 

9

--------------------------------------------------------------------------------



prior ownership of the Branch Office), and, if such consent is given, the Bank
agrees that all such forms or other documents to which such consent relates will
be stamped or otherwise marked in such a way that identifies the Bank as the
party using the form or other document.

 

ARTICLE SIX: COVENANTS OF SELLER

 

Seller hereby covenants and agrees with the Bank as follows:

 

 

6.1

Access to Records and Information; Personnel; Customers.

 

             (a)       Between the date of this Agreement and the Closing Date,
Seller shall afford to the Bank and its authorized agents and representatives
access, during normal business hours and upon reasonable notice, to the
properties, operations, books, records, contracts, documents and other
information of or relating to the Branch Office. Seller shall cause its
personnel to provide assistance in the Bank’s investigation of matters relating
to the Branch Office; provided, however, that the Bank’s investigation shall be
conducted in a manner which does not unreasonably interfere with Seller’s normal
operations, customers and employee relations and provided further that the right
of access and examination granted hereby is subject to the requirements of
financial privacy laws or similar laws relating to account holders and other
records.

 

             (b)       Seller shall permit Bank, at its expense, to cause a
“phase I environmental audit” and a “phase II environmental audit” to be
performed at the Branch Office at any time prior to the Closing Date. Prior to
performing any “phase II environmental audits,” Bank will provide Seller with a
copy of its proposed work plan and Bank will cooperate in good faith with Seller
to address any comments or suggestions made by Seller regarding the work plan.
Bank and its environmental consultant shall conduct all environmental
assessments pursuant to this Section 6.1(b) so as not to unreasonably interfere
with the conduct of the business of the applicable location, and Bank shall
maintain or cause to be maintained adequate insurance with respect to any
assessment conducted hereunder. Bank shall be required to restore each real
property to its pre-assessment condition. All costs and expenses incurred in
connection with any “phase I environmental audit” and any “phase II
environmental audit,” shall be borne solely by the Bank, except if any
restoration and clean up shall be required, in which event such expenses
incurred in connection with any “phase I environmental audit” and any “phase II
environmental audit,” as well as any restoration and clean up, shall be borne
solely by the Seller.

 

             (c)       Bank may meet with Branch Employees promptly following
execution of this Agreement and through the Closing Date to discuss employment
retention and other employment related matters at mutually agreeable times and
so long as such meetings do not interfere unreasonably with the conduct of
Seller’s business.

 

6.2       Conduct of Business; Certain Covenants. From and after the execution
and delivery of this Agreement and until the Closing Date, Seller will: (a)
conduct the business of the Branch Office only in the usual and ordinary course
of business; (b) retain all necessary business permits, licenses, registrations
and authorizations relating to the Branch Office; (c) use its

 

10

--------------------------------------------------------------------------------



reasonable best efforts to maintain all existing contracts, customers, account
relationships and other customer agreements, relationships and business of the
Branch Office; and (d) maintain the books, accounts and records relating to the
Assets as may be required by law or reasonably necessary to carry out the terms
and conditions of this Agreement.

 

6.3       Required Approvals. As soon as practicable after the execution of this
Agreement (but not later than 45 days after the date of this Agreement), Seller
shall: (a) submit applications and/or notifications to the FDIC and the Florida
Office of Financial Regulation as and to the extent required by law for
permission to transfer the Deposit Liabilities pursuant to Section 5(d)(3) of
the Federal Deposit Insurance Act; and (b) prepare and submit for filing any and
all other applications, filings, and registrations with, and notifications to,
all federal and state authorities required on the part of Seller for the
transactions described in this Agreement to be consummated. Thereafter, Seller
shall pursue all such applications, filings, registrations, and notifications
diligently and in good faith, and shall file such supplements, amendments, and
additional information in connection therewith as may be reasonably necessary
for the transactions contemplated herein to be consummated. Seller shall deliver
to the Bank, after the filing thereof, copies of each and all of such
applications, filings, registrations, and notifications (except for any portions
thereof deemed confidential by Seller), and any supplement, amendment, or item
of additional information in connection therewith (except for any portions
thereof deemed confidential by Seller). Seller shall also deliver promptly to
the Bank a copy of each material notice, order, opinion, and other item of
correspondence received by Seller from such federal and state authorities
(except for any portions thereof deemed confidential by Seller) and shall advise
the Bank, at the Bank’s request, of developments and progress with respect to
such matters.

 

6.4       Employee Matters. On or before the Closing Date, Seller shall notify
in writing all employees of the Branch Office (the “Branch Employees”) that the
business of Seller has been transferred to the Bank and that effective on the
day following the Closing Date, the Bank may offer to employ such of the Branch
Employees as in at its sole discretion it so elects on terms and conditions of
employment established by the Bank, Seller agreeing to consult with the Bank
regarding such notification prior to issuance. The Bank shall have no obligation
to hire any Branch Employee.

 

6.5       Negative Covenants. Except as may be required by regulatory
authorities, Seller shall not, without the prior consent of the Bank: (a)
transfer to Seller’s other branches or any other person or entity any of the
Assets; (b) transfer to Seller’s other branches or any other person or entity
any Deposit Liabilities except upon the unsolicited request of a depositor in
the ordinary course of business; (c) transfer, assign, encumber or otherwise
dispose of or enter into any contract, agreement or understanding to transfer,
assign, encumber or otherwise dispose of any of the Assets except in the
ordinary course of business; (d) invest in any fixed assets or improvements to
the Branch Office, except for improvements currently in progress and except for
replacements of furniture, furnishings and equipment purchased or made in the
ordinary course of business; (e) enter into any contract, commitment, lease or
other transaction relating to the Branch Office, except in the ordinary course
of business; (f) except in connection with

 

11

--------------------------------------------------------------------------------



normal salary administration programs, increase the salary, benefits or other
compensation of any of the Employees or enter into any management, employment,
personal service, consulting, or benefit agreement with any Employee; (g) suffer
the imposition of any lien, charge, or encumbrance (to the extent such matter is
within the reasonable control of Seller) on any assets (except liens for current
taxes not yet due and payable); or (h) make any material change in the practices
regarding rates paid on the Deposit Liabilities.

 

6.6       Confidentiality. Seller will cause all internal, nonpublic financial
and business information obtained by it from the Bank or otherwise to be treated
confidentially (exercising the same degree of care as it uses to preserve and
safeguard its own confidential information); provided, however, that
notwithstanding the foregoing, nothing contained herein shall prevent or
restrict Seller from making such disclosure thereof as may be required by law or
as may be required in the performance of this Agreement. If the transactions
contemplated hereby shall not take place, all nonpublic financial statements,
documents and other materials of the Bank and all copies thereof shall be
returned to the Bank and shall not thereafter be used by Seller in any way
detrimental to the Bank.

 

6.7       Assistance in Obtaining Regulatory Approvals. Seller agrees to use all
reasonable efforts to assist the Bank in obtaining all regulatory approvals
necessary to complete the transactions contemplated hereby, and Seller will
provide to the Bank or to the appropriate regulatory authorities all information
reasonably required to be submitted by the Bank in connection with such
approvals.

 

6.8       Real Estate, Title, and Surveys. At least thirty (30) business days
prior to the Closing Date, Seller shall deliver to the Bank copies of the deed
which it shall deliver for recordation on the Closing Date which shall be a
general warranty deed, subject only to Permitted Exceptions (as hereinafter
defined). Seller will convey good and marketable title to the Real Estate to the
Bank subject to Permitted Exceptions. No later than twenty (20) days following
the date of this Agreement, Seller shall cause to be delivered to the Bank a
commitment for title insurance from a title company mutually agreeable to the
Bank and Seller (the “Title Insurer”) and insuring the title and interest of the
Bank in and to the Real Estate (including without limitation, all easements and
rights appurtenant thereto), together with copies of all exceptions to title to
the Real Estate. The Bank agrees to review such commitments within twenty (20)
days of receipt thereof and to inform Seller in writing within twenty (20) days
of receipt thereof as to which exceptions contained therein are not Permitted
Exceptions. In addition an as-built survey of the Real Estate dated not earlier
than the date of this Agreement, prepared by a licensed surveyor shall be
provided to the Bank by Seller. The cost of the survey shall be borne equally by
Seller and the Bank.

 

Unless the Bank notifies Seller of objections to any exceptions shown on the
title commitments or of any unacceptable survey defects in writing within twenty
(20) days of receipt of the title commitment or survey, as the case may be, all
such exceptions or survey defects reflected therein shall be deemed Permitted
Exceptions. The term “Permitted Exceptions” shall also mean any or all of the
following: (i) those special exceptions, including restrictions,

 

12

--------------------------------------------------------------------------------



easements, rights of way, leases, and encumbrances referred to in the title
commitment to be delivered by Seller to the Bank pursuant to this Agreement,
which, in the reasonable opinion of the Bank, individually or in the aggregate
do not materially interfere with the present or intended use of the Real Estate;
and (ii) statutory liens for current taxes or assessments not yet due.

 

If title commitments or surveys delivered pursuant to this Section 6.8 disclose
title exceptions or survey defects other than Permitted Exceptions, Seller shall
have forty-five (45) days from the date of receipt of notice thereof (and the
parties shall postpone the Closing Date, if necessary to enable Seller to
undertake such activities) to have such exceptions or survey defects cleared, or
to have the title insurer commit to insure against loss or damage that may be
occasioned by such exceptions or survey defects by an endorsement in form and
substance satisfactory to the Bank. If the exceptions or survey defects are not
removed or endorsements over the exceptions or survey defects are not obtained,
the Bank, upon notice to Seller within fifteen (15) days after the expiration of
the 45-day cure period, may elect (i) to terminate this Agreement in which case
this Agreement shall be null and void and the parties shall be under no
obligation to each other; or (ii) the Bank may elect to take title
notwithstanding the exceptions and such exceptions shall be deemed Permitted
Exceptions.

 

6.9       Transfer of Data. Within forty (40) days of the execution of this
Agreement, Seller shall provide to the Bank the format by which Seller proposes
to transfer all data on the Deposit Liabilities. The format to be used for
transfer of data will be the format normally used by Seller in the electronic
processing of its accounts. Any changes from the proposed format which have not
been agreed to in writing by Seller shall be at the expense of the Bank.

 

6.10     Reasonable Best Efforts to Satisfy Conditions. Seller covenants and
agrees that it: (a) will use its reasonable best efforts to satisfy the
conditions to which the obligations of the Bank are subject pursuant to this
Agreement on or prior to the Closing Date; and (b) will fully cooperate to
facilitate the consummation of the transactions contemplated by this Agreement
including but not limited to the operational aspects of the transfer of the
Assets and the assumption of the Deposit Liabilities and the change of signage.

 

6.11     Restriction on New Branch. The Seller shall not, for a period of two
years from the Closing Date, open a new retail banking office within the market
area of the Branch Office, as defined below. This restriction shall not affect
any banking branch being operated by the Seller as of the close of business on
the Closing Date, nor shall such restriction preclude the Seller from acquiring,
or being acquired by, another financial institution, which may have a branch or
branches within such market area. For purposes of this section, the market area
of the Branch Office shall be an area within a 10 mile radius of the Branch
Office.

 

6.12     Further Assurances. On and after the Closing Date, Seller shall give
such further assurances to the Bank and, upon the Bank’s request, shall execute,
acknowledge and deliver all such acknowledgments and other instruments and take
such further action as may be necessary and appropriate to effectively transfer
the Real Estate, the other Assets, and the Deposit Liabilities to the Bank.

 

13

--------------------------------------------------------------------------------



6.13     Inspection of Premises and Deposit Liabilities. Within thirty (30) days
after the date of this Agreement, the Bank may inspect or cause to be inspected
the physical condition of the Real Estate and the Personal Property and the
terms and conditions of the Deposit Liabilities and Assigned Contracts and give
Seller notice (an “Objection Notice”) of any terms and conditions which the Bank
does not accept. In the event Seller notifies the Bank in writing of its
election not to remedy such conditions within ten (10) days after the receipt of
an Objection Notice, the Bank may terminate this Agreement by providing Seller
with written notice of its election within ten (10) days after receipt of
Seller’s notification. The Bank’s failure to so notify Seller shall constitute
an acceptance of such conditions by the Bank.

 

6.14     Nonsolicitation of Customers and Employees. Seller agrees that, for two
years following the Closing Date, it will not, and will not permit any of its
affiliates to (i) directly compete for or solicit customers whose deposit
accounts are included in the Deposit Liabilities, or (ii) directly compete for
or solicit as officers or employees of Seller or any of its affiliates any of
the Employees. This Section shall not preclude Seller from making any
communication: (i) with any customer who, independent of any solicitation by
Seller subsequent to the Closing Date, is or becomes Seller’s customer at a
location other than a Branch Office; (ii) with any customer who receives
periodic statements from Seller with respect to any outstanding loan or deposit
account owned or serviced by or on behalf of Seller after the Closing; or (iii)
by means of general advertising or mass mailings which are not specifically
targeted to customers of Branch Office. The prohibition on solicitation set
forth in this Section 6.14 shall specifically include the prohibition by the
Seller on placing any billboard advertising within the City limits of Inverness
or a direct mailing and telephone calls to customers whose deposit accounts are
included in the Deposit Liabilities. Additionally, this Section shall not
preclude Seller from acquiring a financial institution which competes directly
with the Bank.

 

6.15    Employee Training. Seller and the Bank shall agree to mutually
acceptable terms and conditions under which the Bank shall be permitted to
provide training to Branch Employees who are reasonably anticipated to become
employees of the Bank. Any such training will be conducted in a manner that will
not unreasonably interfere with the business activities of the Branch Offices.

 

6.16     Insurance. Seller will maintain in effect until the Closing Date all
insurance policies relating to the Branches maintained by Seller on the date
hereof or procure comparable replacement coverage and maintain such policies or
replacement coverage in effect until the Closing Date. In the event of any
damage, destruction or condemnation affecting Real Estate between the date
hereof and the time of the Closing, the Bank shall have the right to require
Seller to take reasonable steps to repair or replace the damaged or destroyed
property, or require Seller to deliver to the Bank any insurance proceeds and
other payments, to the extent of the fair market value or the replacement cost
of the Real Estate, received by Seller as a result thereof unless, in the case
of damage or destruction, Seller has repaired or replaced the damaged or
destroyed property.

 

14

--------------------------------------------------------------------------------



ARTICLE SEVEN: CONDITIONS PRECEDENT TOSELLER’S OBLIGATIONS

 

All obligations of Seller under this Agreement are subject to the fulfillment
(or waiver in writing by a duly authorized officer of Seller), on or before the
Closing Date, of the following conditions:

 

7.1       Regulatory Approvals. All required licenses, approvals and consents of
any relevant state, federal or other regulatory agencies necessary to permit
Seller to consummate the transactions contemplated hereby shall have been
obtained.

 

7.2       Compliance by the Bank. All terms, covenants and conditions of this
Agreement to be complied with and performed by the Bank on or before the Closing
Date shall have been fully complied with and performed in all material respects.

 

7.3       Renewal of Representations and Warranties. The Bank’s representations
and warranties contained in this Agreement shall be deemed to have been made
again as of the Closing Date and, except as otherwise contemplated by this
Agreement, shall then be true in all material respects; and the Bank shall have
performed and complied with all material agreements, conditions and covenants
required by this Agreement to be performed or complied with by the Bank prior to
or at the Closing Date.

 

7.4       Delivery of Documents. The Bank shall have delivered the following
documents to Seller:

 

(a)       An Assignment and Assumption of Accounts Agreement in substantially
the form set forth in Exhibit B hereto.

 

(b)       An Assignment and Assumption of Contracts in substantially the form
set forth in Exhibit C hereto.

 

(c)       An Assignment, Transfer and Appointment of Successor Custodian for
Individual Retirement Accounts in substantially the form set forth in Exhibit D
hereto.

 

(d)       Resolutions of the Bank’s Board of Directors, certified by its
Secretary or Assistant Secretary, authorizing the signing and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

(e)       A certificate of the Secretary or Assistant Secretary of the Bank as
to the incumbency and signatures of officers.

 

(f)        A certificate signed by a duly authorized officer of the Bank stating
that the conditions precedent to the obligations of Seller pursuant to this
Agreement have been fulfilled.

 

15

--------------------------------------------------------------------------------



7.5       Litigation. No action, suit, proceeding, or claim shall have been
instituted, made, or threatened by any person relating to the validity or
propriety of the transactions contemplated by this Agreement.

 

ARTICLE EIGHT: CONDITIONS PRECEDENTTO THE BANK’S OBLIGATIONS

 

All obligations of the Bank under this Agreement are subject to the fulfillment
(or waiver in writing by a duly authorized officer of the Bank), on or before
the Closing Date (except with respect to those conditions requiring satisfaction
prior to the Closing Date), of each of the following conditions:

 

8.1       Regulatory Approvals. All required licenses, approvals and consents of
any relevant state, federal or other regulatory agencies necessary to permit the
Bank to consummate the transactions contemplated hereby shall have been obtained
and none of such licenses, approvals or consents shall contain terms and
conditions which are unacceptable to the Bank.

 

8.2       Compliance by Seller. All terms, covenants and conditions of this
Agreement to be complied with and performed by Seller on or before the Closing
Date shall have been fully complied with and performed in all material respects.

 

8.3       Renewal of Representations and Warranties. Seller’s representations
and warranties contained in this Agreement shall be deemed to have been made
again as of the Closing Date and, except as otherwise contemplated by this
Agreement, shall then be true in all material respects; and Seller shall have
performed and complied with all material agreements, conditions and covenants
required by this Agreement to be performed or complied with by Seller prior to
or at the Closing Date.

 

 

8.4

Documents. Seller shall have delivered the following documents to the Bank:

 

(a)       An Assignment and Assumption of Accounts Agreement in substantially
the form set forth in Exhibit B hereto.

 

(b)       An Assignment and Assumption of Contracts in substantially the form
set forth in Exhibit C hereto.

 

(c)       An Assignment, Transfer and Appointment of Successor Trustee for
Individual Retirement Accounts in substantially the form set forth in Exhibit D
hereto.

 

 

(d)

A Bill of Sale in substantially the form set forth in Exhibit E hereto.

 

(e)       Instruments of conveyance satisfactory to legal counsel for the Bank,
together with the title commitments, title insurance, and the survey with
respect to the Real Estate conveying the Real Estate to the Bank in compliance
with Section 6.8 of this Agreement, including:

 

16

--------------------------------------------------------------------------------



(i)           A special warranty deed duly executed and in recordable form for
the Real Estate, conveying good, valid and marketable fee simple title to the
Real Estate, free and clear of all liens other than Permitted Exceptions.

 

(ii)       Such affidavits as shall be reasonably required by the title
insurance company described in subsection (iii) below to enable Seller to
deliver title to the Real Estate as required by this Agreement.

 

(iii)      Title insurance policy in the face aggregate amount equal to $800,000
issued by a title insurance company reasonably acceptable to Bank insuring
Bank’s fee simple interest in the Real Estate (subject only to the Permitted
Exceptions) and including standard endorsements and modifications, at Seller’s
expense, except for any nonstandard modification or endorsements thereto, which
shall be paid at Bank’s expense.

 

(f)        Listing of the Deposit Liabilities as of the Closing Date on magnetic
tape or utilizing such other method of information transfer that the parties may
mutually agreed, which Deposit Listing shall include account number, the
outstanding principal balance, and the accrued interest.

 

(g)       Assign, transfer and deliver to Bank such of the following records
pertaining to the Deposit Liabilities and the Loans as exist and are readily
available and as are necessary to enable Bank to service said deposit accounts
and Loans on a continuing basis:

 

(1)       Signature cards, retirement account files, orders and contracts
between Seller and customers of Deposit Liabilities, taxpayer identification
number certifications and records relating thereto, including the available
paper records and original documents related to such Deposit Liabilities;

 

(2)       The form of rules and regulations applicable to the accounts to be
transferred hereunder; and

 

(h)       Such other bills of sale, assignments, and other instruments and
documents as counsel for the Bank may reasonably require as necessary or
desirable for transferring, assigning and conveying to the Bank good, marketable
and insurable title to the Assets pursuant to this Agreement.

 

(i)        Resolutions of Seller’s Board of Directors, certified by Seller’s
Secretary or Assistant Secretary, authorizing the signing and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

17

--------------------------------------------------------------------------------



(j)        A certificate from the Secretary or Assistant Secretary of Seller as
to the incumbency and signature of officers.

 

(k)       A certificate signed by a duly authorized officer of Seller stating
that the conditions precedent to the obligations of the Bank pursuant to the
Agreement have been fulfilled.

 

(l)        All Records (as the term is defined herein) capable of being
delivered to the Bank. “Records” shall mean: (a) all records and all original
documents held by Seller pertaining to the Real Estate and the other Assets at
the Branch Office, including but not limited to: records of deposit balances
carried with other banks, bankers or trust companies; securities; certificates,
title documents to the Personal Property; and (b) all records and original
documents relating to the Deposit Liabilities, including but not limited to:
signature cards, orders, contracts between Seller and its depositors and records
of similar character; and passbooks of depositors held by Seller, deposit slips,
canceled checks and withdrawal orders representing charges to accounts of
depositors.

 

8.5       Minimum Deposit Liabilities. The amount of certificates of deposits
included in the Deposit Liabilities shall be not less than $5,000,000, and the
amount of the transaction accounts included in the Deposit Liabilities shall not
be less than $650,000 and 55 such accounts.

 

8.6       Absence of Certain Changes or Events. From the date hereof to the
Closing Date, there shall be and have been no material adverse changes in the
Real Estate, the other Assets, the Deposit Liabilities, or otherwise in the
business, operations or condition of the Branch Office.

 

8.7       Litigation. No action, suit, proceeding, or claim shall have been
instituted, made, or threatened by any person relating to the validity or
propriety of the transactions contemplated by this Agreement.

 

ARTICLE NINE: TERMINATION

 

9.1       Termination Provisions. This Agreement may be terminated at any time
prior to the Closing Date:

 

 

(a)

Mutual Consent. By mutual consent of Seller and the Bank;

 

(b)       Conditions Precedent. By either Seller or the Bank in the event the
conditions precedent to their own obligations as set forth in Articles Seven and
Eight have not been met and satisfied or waived or shall have become impossible
of fulfillment;

 

(c)        Elapsed Time. By either Seller or the Bank if the Closing Date does
not occur before June 1, 2011, or such later date as the parties may mutually
agree upon.

 

18

--------------------------------------------------------------------------------



9.2       Procedure Upon Termination. In the event of termination pursuant to
Section 9.1 hereof, written notice thereof shall be given to the other party,
and this Agreement shall terminate immediately upon receipt of such notice,
unless an extension is consented to by the party or parties having the right to
terminate. If this Agreement is terminated as provided herein:

 

(a)       Each party will redeliver all documents, work papers and other
materials relating to this transaction, whether so obtained before or after the
execution hereof, to the party furnishing the same; and

 

(b)       All information received by a party with respect to the other party
(other than information which is a matter of public knowledge or which has
heretofore been or is hereafter published in any publication for public
distribution or filed as public information with any government authority) shall
be held confidential by the receiving party, and shall not be used by it for any
purpose whatsoever, including for business advantage, or disclosed by it to
third parties if otherwise prohibited by state or federal law; and

 

(c)       The provisions of Section 9.2, Article Ten, Article Twelve, and
Article Thirteen of this Agreement shall survive any termination of this
Agreement; and

 

(d)       Nothing contained in this Article Nine shall be deemed to excuse
either party for a breach of any of its obligations or agreements undertaken or
made in this Agreement.

 

ARTICLE TEN: EXPENSES

 

10.1     Bank’s Expenses. The Bank will pay all expenses incurred by it incident
to obtaining requisite regulatory approvals to permit the Bank to consummate the
transactions contemplated hereby and all expenses incurred by it incident to the
consummation of the transactions contemplated hereby (including fees expenses
incurred for legal and accounting services rendered to the Bank in connection
with the transactions contemplated hereby).

 

10.2     Seller’s Expenses. Seller will pay all expenses incurred by it incident
to obtaining requisite regulatory approvals to permit Seller to consummate the
transactions contemplated hereby and all expenses incurred by it incident to
permit Seller to consummate transactions contemplated hereby (including costs
associated with the title insurance policy, recording fees and expenses incurred
for legal and accounting services rendered to Seller in connection with the
transactions contemplated hereby).

 

10.3     Brokers’ Fees. Seller will pay, indemnify and save harmless the Bank
from and against any and all finders’ fees, brokers’ commissions or other
similar fees or expenses incurred by Seller (or the Bank as a result of
understandings, agreements or arrangements made by Seller) and arising out of or
in connection with the transactions contemplated hereby. The Bank will pay,
indemnify and save harmless Seller from and against any and all finders’ fees,
brokers’ commissions or other similar fees or expenses incurred by the Bank (or
Seller as a result of

 

19

--------------------------------------------------------------------------------



understandings, agreements or arrangements made by the Bank) and arising out of
or in connection with the transactions contemplated hereby.

 

ARTICLE ELEVEN: OTHER AGREEMENTS

 

11.1     Backup Withholding. Any amounts required by any governmental agencies
to be withheld from any of the Deposit Liabilities (the “Withholding
Obligations”) will be handled as follows:

 

(a)       Any Withholding Obligations required to be remitted to the appropriate
governmental agency prior to the Closing Date will be withheld and remitted by
Seller; and

 

(b)       Any Withholding Obligations required to be remitted to the appropriate
governmental agency on or after the Closing Date will be remitted by the Bank.
At the Closing, Seller will remit to the Bank all sums withheld by Seller
pursuant to Withholding Obligations which funds are or may be required to be
remitted to governmental agencies on or after the Closing Date.

 

11.2     IRA. Seller will promptly provide the Bank with the proper documents
for any IRA deposits assumed by the Bank pursuant to this Agreement. The Seller
shall be responsible for all federal and state income tax reporting for the tax
period up to and including the Closing Date, the Bank shall be responsible for
all federal and state income tax reporting for the tax period following the
Closing Date. Seller shall promptly provide to the Bank information in Seller’s
possession reasonably referred by the Bank to satisfy its obligations hereunder.

 

11.3     Interest Reporting. The Seller shall report for the tax period up to
and including the Closing Date, and the Bank shall report for the tax period
following the Closing Date, all interest credited to, interest paid by, interest
withheld from, and early withdrawal penalties charged to the Deposit
Liabilities. Said reports shall be made to the holders of deposit accounts and
to the applicable federal and state regulatory agencies. Seller shall promptly
provide to the Bank information in Seller’s possession reasonably required by
the Bank to satisfy its obligations hereunder.

 

11.4     Pre-Closing, Notices to Depositors. On such date as the parties may
agree, or in the absence of such an agreement on the date which is forty-five
(45) days (or if such date shall not be a business day, the next preceding
business day) prior to the Closing Date, Seller and the Bank will notify all
deposit account owners at the Branch Office (the “Depositors”) whose accounts
are to be conveyed to and assumed by the Bank of the pending transfer of those
accounts. This notice will include a statement by Seller urging Depositors to
maintain their deposits at the Branch Office with the Bank. This notice will be
in a form acceptable to both parties and in compliance with all federal
regulations. Seller will cooperate with the Bank in providing such other notices
to customers of the Branch Office as the Bank may reasonably request. The cost
of this notice shall be borne equally by Seller and the Bank. In addition, the

 

20

--------------------------------------------------------------------------------



Bank may, at its own expense, after the date on which all regulatory approvals
contemplated by this Agreement have been received by the appropriate parties
(the “Approval Date”) or earlier with the consent of Seller, communicate with
and deliver information, brochures, bulletins, press releases and other
communications to the Depositors and other customers at the Branch Office
concerning the transactions contemplated by this Agreement and concerning the
business and operations of the Bank; provided, however, that all such
communications shall be subject to reasonable approval by Seller. Seller, if so
requested by the Bank, shall on behalf of the Bank, and at the Bank’s expense,
furnish such information and communications to the Depositors in as reasonable a
manner as is practicable. Seller and the Bank hereby acknowledge and agree that
the notices and other communications to the Depositors contemplated hereby will
not include information concerning any plans the Bank may have to, after the
Closing Date, change rates or other terms and conditions with regard to the
Deposit Liabilities.

 

11.5     Post Closing Certification. Within five (5) business days after the
Closing Date, Seller shall deliver to the Bank a statement setting forth the
aggregate amount of Deposit Liabilities as of the close of business on the
Closing Date, including accrued interest thereon, with a certification of the
chief financial officer or other appropriate officer of Seller, certifying that,
the information contained in the statement is true, correct, and complete.

 

11.6     Post Closing Access to Records. After the Closing Date, Seller shall
provide the Bank with access to, and will upon the Bank’s request provide the
Bank with copies of any Records which are not capable of being transferred to
the Bank pursuant to the Agreement.

 

 

11.7

Indemnification.

 

(a)       Indemnification by Seller. Seller shall indemnify, hold harmless, and
defend the Bank from and against all losses, claims, liabilities, demands and
obligations, including reasonable attorneys’ fees and expenses, arising out of
any actions, suits, or proceedings, commenced on or prior to the Closing Date
relating to operations at the Branch Office; and Seller shall further indemnify,
hold harmless, and defend the Bank from and against all claims, losses,
liabilities, demands, and obligations, including reasonable attorneys’ fees and
expenses, arising out of (i) any actions, suits or proceedings commenced on or
after the Closing Date but which relate to Seller’s operations at the Branch
Office prior to the Closing Date, and (ii) any breach by Seller of any
representation, warranty, covenant or agreement of Seller contained in this
Agreement.

 

(b)       Indemnification by the Bank. The Bank shall indemnify, hold harmless
and defend Seller from and against all losses, claims, liabilities, demands and
obligations, including reasonable attorneys’ fees and expenses, arising out of
(i) any actions, suits or proceedings commenced after the Closing Date and which
relate to the Bank’s operations of the Branch Office after the Closing Date, and
(ii) any breach by the Bank of any representation, warranty, covenant or
agreement of the Bank contained in this Agreement.

 

21

--------------------------------------------------------------------------------



11.8     Survival of Representations, Warranties and Agreements. Bank’s and
Seller’s representations, warranties and agreements under this Agreement or
contained in any certificate or instrument delivered by either party at the
Closing shall survive for a period of three years following the Closing Date.

 

ARTICLE TWELVE: AMENDMENT, WAIVER AND NOTICE

 

12.1     Amendment. Any duly authorized officer of Seller or the Bank may make,
execute and deliver such amendment or amendments, modifications, or supplements
to this Agreement as any one of such officers signing any such amendment,
modification or supplement on behalf of a party may approve, as shall be
conclusively evidenced by his or her signature to any such amendment,
modification or supplement in such manner as may be agreed upon by them in
writing at any time.

 

12.2     Waiver. The failure of either party at any time or times to require
performance at any time prior to the Closing Date of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver at any time prior to the Closing Date by either party of any condition,
or of the breach of any term, covenant, representation or warranty contained in
this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term, covenant, representation or warranty of this Agreement.

 

12.3     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed, registered or certified mail, postage prepaid, as follows:

 

If to the Bank:

Old Florida National Bank

60 Court Avenue

Orlando, Florida 32801

Attention: John O. Burden, President

 

If to Seller:

Orange Bank of Florida

 

519 North Magnolia Avenue

 

Orlando, Florida 32801

 

Attention: Charlie Brinkley, Chief Executive Officer

 

ARTICLE THIRTEEN: GENERAL

 

13.1      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida and, to the extent
applicable, to the laws of the United States.

 

22

--------------------------------------------------------------------------------



13.2     Entire Agreement. This Agreement the Schedules and the Exhibits
attached hereto set forth the entire agreement and understanding of the parties
with respect to the transactions contemplated hereby and supersede all prior
agreements, arrangements and understandings related to the subject matter
hereof.

 

13.3     Method of Consent or Waiver. Any consent hereunder or any waiver of
conditions or covenants as may be herein provided for, subject to all of the
other requirements contained in this Agreement, shall be evidenced in writing,
properly executed by a duly authorized officer of the party so electing
hereunder.

 

13.4     Public Announcement. Seller and the Bank shall consult with one another
concerning the form and substance and timing of any press release of any matters
relating to this Agreement.

 

13.5     No Assignment. Neither party shall assign or transfer any right or
interest in and to this Agreement, without the prior written consent of the
other party, except that Seller may assign its rights hereunder to any successor
thereto by merger or otherwise.

 

13.6     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13.7     Reliance on Headings, Etc. The Article, Section and Subsection Headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

13.8     Severability Clause. If any provisions of this Agreement shall be held
invalid, the remainder shall, nevertheless, be deemed valid and effective.

 

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the date first above written.

 

SELLER:

BANK:

    ORANGE BANK OF FLORIDA OLD FLORIDA NATIONAL BANK     By:  Charlie W.
Brinkley, Jr.                  By:  /s/ John Burden                            
    As Its:  Chief Executive Officer            As Its:
 President                                  

 

24

--------------------------------------------------------------------------------



EXHIBIT A

 

CONVEYED REAL ESTATE LEGAL DESCRIPTION

 

BEGINNING AT THE NORTHEAST corner of Block B Inverness Heights REV., thence
south along the east line of Block B 253.77 feet, thence west 100 feet, thence
north parallel with the eastern line 253.18 feet on the northern line of Block
B, thence north 89 degrees 39 minutes 45 seconds along northern line 100 feet to
the Point of Beginning as described in OR Book 1045, Page 1617 of the Public
Records of Citrus County, Florida.

 

 

In the event the legal description contained herein differs from the legal
description included in the title insurance commitment to be provided pursuant
to Section 6.8 of the Agreement, the legal description contained in the title
insurance commitment will be used.

 

--------------------------------------------------------------------------------



EXHIBIT B

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION OF ACCOUNTS AGREEMENT

 

 

THIS ASSIGNMENT AND ASSUMPTION OF ACCOUNTS AGREEMENT is made and entered into
this ____ day of _____________, 2011, by and between ORANGE BANK OF FLORIDA
(“Seller”) and OLD FLORIDA NATIONAL BANK (“Purchaser”).

 

RECITALS

 

A.        Seller and Purchaser have entered into an Agreement to Purchase Assets
and Assume Liabilities dated as of January 4, 2011 (the “Agreement”), a copy of
which is attached hereto, incorporated herein by reference.

 

B.        Seller desires to transfer and Purchaser desires to assume the Deposit
Liabilities maintained at or for the branch office located at 1777 West Main
Street, Inverness, Florida (the “Branch Office”).

 

C.        Seller and Purchaser have obtained all governmental and regulatory
approvals required in connection with the consummation of the transactions
contemplated by the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:

 

 

1.

Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement. Unless otherwise indicated, all citations to section numbers
herein are references to sections in the Agreement.

 

 

2.

Seller hereby assigns, and Purchaser hereby assumes liability for the Deposit
Liabilities with accrued interest.

 

 

3.

By execution hereof, Purchaser agrees to be bound by all of the terms, covenants
and conditions of the Agreement and Purchaser agrees to discharge, in the usual
course of the banking business, the duties and obligations of Seller with
respect to the balances due and owing to the depositors with respect to the
Deposit Liabilities.

 

--------------------------------------------------------------------------------



 

4.

All of the savings accounts and savings certificates of Seller assumed by
Purchaser at the Closing shall become savings accounts and savings certificates
of Purchaser of the same amount, terms, rate and maturity.

 

 

5.

Nothing contained herein shall preclude Purchaser from changing the terms or
rates with respect to the Deposit Liabilities after the date hereof if it may
lawfully do so.

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement effective
as of the date first written above.

 

SELLER:

PURCHASER:

    ORANGE BANK OF FLORIDA OLD FLORIDA NATIONAL BANK     By:
__________________________________ By: __________________________________     As
Its: _______________________________ As Its: ________________________________

 

--------------------------------------------------------------------------------



EXHIBIT C

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration ORANGE
BANK OF FLORIDA (“Assignor”), does hereby assign to ORANGE BANK OF FLORIDA
(“Assignee”), all Assignor’s rights and obligations under the contracts
described as the Assigned Contracts in that certain Agreement to Purchase Assets
and Assume Liabilities dated January 4, 2011, between Assignor and Assignee to
be assumed by Assignee, which Assigned Contracts are listed on the schedule of
same to be delivered to Assignee which is hereby made a part hereof, and
Assignee does hereby assume and agree to discharge all the Assignor’s
obligations under the Assigned Contracts.

 

Assignor and Assignee shall each be indemnified by the other with respect to
this assignment to the extent provided in the Agreement to Purchase Assets and
Assume Liabilities.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment and
Assumption of Contracts this ____ day of ___________, 2011.

 

ASSIGNOR:

ASSIGNEE:

    ORANGE BANK OF FLORIDA OLD FLORIDA NATIONAL BANK     By:
__________________________________ By: __________________________________     As
Its: ________________________________ As Its: ________________________________

 

--------------------------------------------------------------------------------



EXHIBIT D

 

FORM OF

 

ASSIGNMENT, TRANSFER, AND APPOINTMENT OF

SUCCESSOR TRUSTEE FOR INDIVIDUAL RETIREMENT ACCOUNTS

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

WHEREAS, ORANGE BANK OF FLORIDA (“SELLER”) and OLD FLORIDA NATIONAL BANK,
(“BUYER”) are parties to a certain Agreement to Purchase Assets and Assume
Liabilities dated as of January 4, 2011 (“Agreement”), pursuant to which SELLER
has agreed to assign and BUYER has agreed to assume the custodianship of certain
of SELLER’S Individual Retirement Accounts (“IRAs”) maintained under the custody
of SELLER and BUYER has agreed to assume such IRAs upon the terms and conditions
contained in the Agreement;

 

NOW, THEREFORE, SELLER does hereby sell, assign, and transfer to BUYER for
valuable consideration paid by BUYER all of SELLER’S right, title, and interest
as Custodian in:

 

 

1.

All of the IRAs as described in Appendix A attached hereto and incorporated
herein. Following the Closing Date, Appendix A shall be amended by attachment of
a listing of IRAs as of the close of business on the Closing Date, which IRAs
are booked at or attributed to the Office.

 

 

2.

All the records, files, correspondence, and documentation relating to the IRAs.

 

IN WITNESS WHEREOF, SELLER and BUYER have caused this Assignment to be signed by
their proper officers, as of this ___ day of __________, 2011.

 

SELLER:

BUYER:

    ORANGE BANK OF FLORIDA OLD FLORIDA NATIONAL BANK     By:
__________________________________ By: __________________________________     As
Its: ________________________________ As Its: ________________________________

 

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF

BILL OF SALE

ORANGE BANK OF FLORIDA (“Seller”) of 519 North Magnolia Avenue, Orlando, Florida
32801, for good and valuable consideration paid and delivered by ORANGE BANK OF
FLORIDA (“Purchaser”) of 60 Court Avenue, Orlando, Florida, the receipt of which
is hereby acknowledged, does sell to the Purchaser the cash, the personal
property, office equipment, fixtures and furnishings and other assets identified
on Schedule A.

 

Seller hereby warrants that Seller is the owner of the Assets free and clear of
all mortgages, pledges, liens, charges, or encumbrances, except liens for
current taxes not vet due and payable.

 

Receipt of delivery of the Assets is hereby acknowledged.

 

 

Dated this ____ day of __________, 2011.

 

 

 

SELLER:

      ORANGE BANK OF FLORIDA     By: __________________________________  By:
__________________________________     As Its: _______________________________
As Its: ________________________________

 

--------------------------------------------------------------------------------



SCHEDULE I

 

ASSIGNED CONTRACTS

 

 

Contract relating to ATM.

 

--------------------------------------------------------------------------------



SCHEDULE II

 

PERSONAL PROPERTY

 

January 4, 2011

INCLUDED:

PERSONAL PROPERTY FOR SALE

 

 

EXCLUDED:

 

--------------------------------------------------------------------------------



SCHEDULE III

DEPOSITS

 

 

--------------------------------------------------------------------------------